

EXHIBIT 10.27
FORM OF CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION AGREEMENT
A.    I, __________, the undersigned employee, have been promoted into the
position of __________ of UGI Corporation, a Pennsylvania corporation. In
connection with my employment, I will support UGI Corporation and its
subsidiaries and affiliates (collectively, “UGI”) throughout the geographic
region where UGI operates and be responsible for __________. I will work closely
with executive officers and senior management of UGI and its various business
units, and participate in meetings with UGI’s Board of Directors and committees.
I will also work closely with numerous vendors and suppliers of services to UGI.
B.    I understand that UGI has and will put me in a position of trust and
confidence by giving me shared responsibility for the overall success of UGI’s
initiatives throughout the Territory and by disclosing to me, as well as having
me develop, Confidential Information about its business and customers. In
addition, UGI has entrusted and will entrust me with certain of its customer
relationships and expect me to promote those relationships and assist with the
development of prospective customer relationships, as well as the goodwill that
is associated with those customer relationships and with all of UGI’s trade
names and trademarks. I acknowledge that UGI is in a highly competitive industry
and that it has legitimate interests in maintaining and preserving its
Confidential Information and customer relationships. I am and will be privy to
key business information, strategic plans and other highly Confidential
Information about UGI’s current and future business has been and participate in
discussions and decision-making on these issues.
C.    Accordingly, in consideration for my promotion as well as an Amended and
Restated Change in Control Agreement, which I acknowledge is adequate and
sufficient consideration, I agree to the terms of this Confidentiality,
Non-Competition and Non-Solicitation Agreement (“Agreement”), as follows:
    1.    Recitals.
    The recitals contained in the lettered paragraphs above are hereby
incorporated and made a part of this Agreement.
    2.    Definitions.
        a.    The term "Confidential Information" includes all confidential and
proprietary information that UGI has developed, acquired, created, compiled,
discovered or owns, that has value to UGI’s business and which is not generally
known or otherwise available to the public and which UGI wishes to maintain as
confidential, including, without limitation, information, whether in tangible
form or otherwise, concerning actual or anticipated business, products, sales
and marketing plans; regulatory matters and strategy; technical data and trade
secrets; past, present and prospective customer identities, lists, preferences,
credit information and usage patterns; pricing and marketing policies and
practices; financial and forecast information; compliance and related
initiatives; risk profiles and tolerance; passwords, log-in information and
other details relating to system access, databases and computer programs;



--------------------------------------------------------------------------------



energy supply matters and contracts; contractual and other dealings with
customers, vendors and suppliers; acquisition and strategic plans; and other
operating policies and practices.
        b.    The term "Territory" refers to geographic regions in which UGI
Utilities, Inc. and UGI Energy Services, LLC, and each of their subsidiaries,
conducts business in the United States. In the event that the geographic regions
for which I am responsible are modified or expanded, the term “Territory” shall
include all territories, regions and areas for which I was responsible during
the two-year period preceding the termination of my employment.
        c.    The term “UGI Customer” refers to any business or person who: (i)
purchased goods or services from UGI during the one-year period prior to the
termination of my employment; or (ii) solicited or was solicited by, or received
a proposal from, UGI to supply it with goods or services, where I had
involvement in the preparation or presentation of such solicitation or proposal,
during the six-month period prior to the termination of my employment.
    3.    Confidential Information and UGI Property.
        a.    I will protect the Confidential Information of UGI and its
predecessors, as well as Confidential Information of any other party to whom UGI
owes an obligation of non-disclosure, from disclosure and will not divulge it
during or after my employment to any other person or entity not associated with
UGI, except as necessary to fulfill my obligations, duties and responsibilities
associated with my work on behalf of UGI. To the extent that I am required to
disclose Confidential Information in accordance with judicial proceedings or
administrative orders, I shall give UGI reasonable notice prior to such
disclosure and shall comply with any applicable protective order.
        b.    All reports, manuals, memoranda, electronic information and data
and other materials made available to me by UGI during the performance of my
duties are the property of UGI, and I will use all such property exclusively for
UGI's benefit and will return it, including copies, to UGI upon request of UGI,
and in any event, without the requirement of a request, upon the termination of
my employment. I shall take reasonable security precautions and measures to
maintain and protect the confidentiality of Confidential Information, and shall
follow all policies and procedures of UGI regarding the handling, use, access,
distribution, maintenance, and disclosure of same. Nothing in this Agreement is
intended to prevent any disclosure made in confidence to a government official
or attorney, either directly or indirectly, solely for the purpose of reporting
or investigating a suspected violation of law or in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.
    4.    Intellectual Property Ownership
        a.    As used in this Agreement, “Company Innovations” means all
inventions, creations, ideas (whether written or suggested), compositions,
products, reports, outlines, improvements, modifications, processes, formulas,
models, prototypes, sketches, drawings, plans or other works or material(s) for
which I, alone or with one or more others, may make, devise or discover during
my employment with UGI, including all ideas, inventions, creations, or plans
written, suggested, created, produced, constructed, and/or contemplated
including, but not
2



--------------------------------------------------------------------------------



limited to, items that pertain or are actually or potentially useful to any of
the commercial or industrial activities, or processes and/or equipment for
supporting same, of UGI. Company Innovations do not include, however, any
invention that I developed entirely on my own time without using UGI’s
equipment, supplies, facilities or trade secret information, except for those
inventions that either: (1) relate at the time of conception or reduction to
practice of the invention to the design, manufacturing, marketing or sale of
goods or services that UGI distributes or sells; or (2) result from any work
performed by me for UGI
        b.    All Company Innovations shall be the sole and exclusive property
of UGI and shall constitute “works made for hire” as that term is defined in the
copyright laws of the United States.
        c.    I agree to execute and deliver to UGI such assignments or other
instruments as UGI may require from time to time to evidence UGI’s ownership of
Company Innovations.
        d.    I agree to waive any and all rights to Company Innovations.
        e.    I shall, irrespective of the termination of my employment with
UGI, give all information and data in my possession as to the exact working,
producing, and using any inventions and will also at the expense of UGI give all
such explanations, demonstrations, and instructions to UGI as UGI may deem
appropriate to enable the full and effectual working production or use of the
same. At UGI’s expense, I shall, irrespective of the termination of my
employment with UGI, promptly execute all acts, matters, documents, and perform
all other acts necessary to enable UGI or its designated representative to apply
for and obtain any and all applicable intellectual property rights in any and
all countries relating to any Company Innovations.
    5.    Non-competition and Non-solicitation.
    During my employment and for a period of two years after the termination of
my employment with UGI for any reason, voluntary or involuntary:
        a.    I will not, for the benefit of myself or any other person or
entity other than UGI, directly or indirectly, for the purpose or effect of
competing or interfering with any part of UGI’s business: (i) solicit or service
the business of any UGI Customer within the Territory; or (ii) solicit or
conduct business in the Territory with any person or entity who is a vendor or
supplier of any product or service to UGI or induce any such vendor or supplier
to terminate or reduce its relationship with UGI.
        b.    I will not, directly or indirectly: (i) own or operate; (ii)
acquire an equity or partnership interest or a controlling interest of any other
kind in; (iii) accept employment from; or (iv) serve in any role including,
without limitation, as a principal, director, officer, partner, consultant,
agent, representative or advisor of or to, any business that, now or in the
future, distributes or sells goods or provides services that compete with goods
sold or services provided by UGI (including, without limitation, natural gas
and/or electricity and related
3



--------------------------------------------------------------------------------



services) in the Territory without first obtaining the written consent of the
__________ of UGI. Notwithstanding anything to the contrary herein, in the event
that my employment is involuntarily terminated by UGI based upon my failure to
meet the performance or financial objectives established for my position and
UGI, in its sole discretion, determines that such failure on my part was not
deliberate, UGI may, in its sole discretion, on a case by case basis, determine
that a reduction in the two-year post-employment term is appropriate. Nothing in
this paragraph 5(b) shall prohibit me from passively investing in a publicly
held business that competes with UGI provided my investment is less than 1% of
the outstanding stock or market value of the business and I do not otherwise
violate paragraph 3, 4, or 5 of this Agreement.
        c.    I will not, directly or indirectly, nor will I induce any other
person or entity to, solicit, recruit, offer employment or engagement to, hire,
employ or engage (or participate in any of the foregoing), in a competing
business, any employee or consultant of UGI over whom I had direct or indirect
supervisory responsibility or with whom I worked, or who was employed or engaged
by UGI within the Territory during the two-year period prior to the termination
of my employment. Furthermore, I shall not induce or attempt to induce any
employee or consultant to terminate his or her employment or engagement with
UGI.
    6.    Remedies and Reformation.
        a.    I understand that if I violate this Agreement, UGI will suffer
irreparable harm; therefore, in addition to any other remedies available to it,
UGI will be entitled to seek and obtain injunctive or equitable relief,
including orders prohibiting violations of this Agreement, without the necessity
of posting a bond. The limitations in this Agreement which apply for a period of
two years after termination of employment shall be enforced by a court from the
date of the last breach or violation of the applicable restriction(s) up to four
years after termination of employment. If any provision of this Agreement shall
be determined to be invalid or unenforceable to any extent, the parties to this
Agreement authorize the court to modify it to the extent necessary to make the
provision enforceable. If any provision of this Agreement shall be determined to
be invalid or unenforceable to any extent, such invalidity shall not impair the
operation of or affect the remaining provisions hereof.
        b.    In any legal proceeding in which UGI obtains injunctive or
equitable relief or damages against me arising out of my violation of this
Agreement, UGI shall be entitled to recover from me its reasonable attorneys'
fees and costs.
        c.    The failure by UGI to insist on my compliance with this Agreement
or to enforce it in any particular circumstance will not constitute a waiver by
UGI of its rights to seek relief for any other or subsequent breach of this
Agreement. Any breach by UGI of this Agreement or any other agreement between
UGI and me, whether or not material, shall not constitute a defense to UGI’s
enforcement of this Agreement against me.
    7.    Additional Provisions.
        a.    This Agreement shall continue to be in full force and effect
without re-execution in the event that: (i) I am employed by UGI in another
position or transferred to
4



--------------------------------------------------------------------------------



another territory; (ii) I take a leave of absence; or (iii) there are periods
between active employment during which I do not perform services for UGI.
        b.    This Agreement was, and shall be deemed to have been, made in the
Commonwealth of Pennsylvania. This Agreement and all disputes or claims arising
under or relating to this Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania without regard to its choice of law provisions.
        c.    The Court of Common Pleas of Berks County and the United States
District Court for the Eastern District of Pennsylvania (hereafter, the
“Designated Courts”) shall have exclusive jurisdiction over disputes arising out
of or relating to this Agreement. Accordingly, both UGI and I agree to submit to
the exclusive jurisdiction and venue of the Designated Courts, and each of us
agrees to waive any right to contest personal jurisdiction and venue before the
Designated Courts or to seek to transfer or otherwise object to or challenge
such Designated Courts.
        d.    I will disclose the existence of this Agreement to all of my
prospective and actual employers. I authorize UGI to disclose the existence of
this Agreement and to provide a copy of this Agreement to any prospective and
actual employer.
        e.    I have read and understood this Agreement, believe it to be
reasonable, and am signing it voluntarily. I acknowledge that my obligations
under this Agreement will not impose an unreasonable economic hardship on me and
are reasonable and necessary to protect UGI’s legitimate business interests. I
further recognize that this Agreement may be enforced against me by a court of
law or equity. I also understand that the execution of this Agreement is a
requirement of my employment with UGI and that UGI will expect me to adhere
strictly to the terms of this Agreement both during and following my employment.
        f.    I acknowledge that I am not bound by any agreement or
understanding with any third party that would inhibit me in any way from working
in my role for UGI. To the extent that I have any confidentiality obligations or
other restrictions under any applicable agreements with third parties, I agree
not to violate the terms of any such agreements or use any such confidential
information of third parties in my employment with UGI.
        g.    The provisions of this Agreement constitute the entire agreement
between me and UGI regarding UGI's Confidential Information and my
non-competition and non-solicitation obligations, which Agreement cannot be
varied except by a writing signed by me and the __________ of UGI.
Notwithstanding the foregoing, the provisions of this Agreement are in addition
to, and not a limitation or substitution of, nor do they supersede the
provisions of UGI’s Code of Business Ethics and Conduct, Employee Handbook or
Human Resources Policies.
        h.    I hereby consent to UGI’s assignment of this Agreement to any
direct or indirect affiliate, subsidiary, division, related company or entity of
UGI and to any entity that acquires through purchase, merger or otherwise, the
assets or stock of, or any interest in, UGI or any direct or indirect affiliate,
subsidiary, division, related company or entity of UGI. Any assignee shall have
the same rights as UGI under this Agreement.
5



--------------------------------------------------------------------------------



        i.    I acknowledge that this Agreement is intended to benefit UGI, and
its affiliates, subsidiaries, divisions, related companies or entities,
successors and assigns, now existing or hereafter created. I further acknowledge
that the intended beneficiaries of the Agreement are entitled to enforce the
provisions of this Agreement to the same extent as UGI.
    




Dated this ____ day of _____________ 20_____




___________________________________        ____________________________________
Witness                        




                            
                            UGI Corporation




___________________________________        By:_________________________________
Witness


                            Title: _____________________________






6

